Citation Nr: 1101436	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-44 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for fibromyalgia.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for bipolar disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The Veteran had active military service from September 1978 to 
September 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2008 and May 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in New 
Orleans, Louisiana, and North Little Rock, Arkansas, 
respectively.  In the October 2008 decision, the RO denied the 
Veteran's claim for entitlement to a TDIU.  In the May 2009 
decision, the RO denied the Veteran's petition to reopen 
previously denied claims for service connection for a back 
disability and for fibromyalgia, as well as his claims for 
service connection for depression, bipolar disorder, and 
hypertension.

On his VA Form 9 (Appeal to Board of Veterans' Appeals), received 
by the RO in November 2009, the Veteran requested a Travel Board 
hearing before a member of the Board.  In December 2009 
correspondence, the Veteran indicated that he wished to be 
scheduled for either a Travel Board or a videoconference hearing 
before a member of the Board, whichever was first available.  On 
June 19, 2010, the Veteran was sent a letter notifying him that a 
Travel Board hearing had been scheduled for him on August 26, 
2010 at the North Little Rock RO.  As noted in a Report of 
Contact (VA Form 119) dated August 10, 2010, the Veteran reported 
that he would be unable to attend the scheduled Travel Board 
hearing because of an out-of-state family matter.  He requested 
that the hearing be rescheduled.  
The Veteran has a right to provide hearing testimony on appeal.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2010).  Thus, in accordance with his request, the Veteran must 
be provided an opportunity to present testimony during a hearing 
before a member of the Board sitting at the RO, or during a 
videoconference hearing, whichever is first available.  See 38 
C.F.R. § 20.704 (2010).

In view of the foregoing, the case is REMANDED for the following 
action:

The RO should schedule the Veteran for a 
hearing before a member of the Board 
sitting at the North Little Rock RO, or for 
a videoconference hearing before a member 
of the Board, whichever is first available.  
The RO must notify the Veteran and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2010), and give the Veteran 
and his representative opportunity to 
prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
he is notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

